             6:17-cv-00289-SPS Document 279 Filed in ED/OK on 08/20/19 Page 1 of 1



                                      UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF OKLAHOMA


       JEANNE BENNETT, Administrator                 )
       of the Estate of Michael Manos,               )
       Deceased,                                     )
                                                     )
                              Plaintiff,             )      Case No.       CIV-17-289-SPS
                                                     )
       vs.                                           )      Date:          8/20/2019
                                                     )
       CARTER COUNTY SHERIFF                         )      Time:          9:20 a.m. – 10:52 a.m.
       IN HIS OFFICIAL CAPACITY,                     )
                                                     )
                              Defendant.             )


                           MINUTE SHEET - VOIR DIRE/JURY SELECTION

          Steven P. Shreder, Judge            K. Davis, Law Clerk             K. Sidwell, Reporter
                                              N. Davis, Deputy Clerk          FTR Courtroom 3


Counsel for Plaintiff: Daniel E. Smolen, Robert M. Blakemore, and Bryon D. Helm
Counsel for Defendant:  Ambre C. Gooch and Taylor M. Riley


MINUTES: Counsel and parties present. Jurors present in the courtroom. Introductions and preliminary
instructions by Court. 26 jurors sworn. Voir dire by Court and counsel. Parties pass jurors for cause. Challenges
by counsel. 8 jurors chosen to try the case and jurors sworn. Jurors excused and directed to return at 10:55 a.m.
for commencement of the trial. (JURY OUT) Court addressed Defendant’s Motion to Reconsider Evidentiary
Ruling Based on August 5, 2019 Tenth Circuit Opinion (Docket Entry No. 271). Entering Order GRANTING
Defendant’s Motion to Reconsider (SPS). Court enters Revised Pretrial Order (SPS). Defendant requested rule
of sequestration be invoked. SO ORDERED (SPS). Nothing further by either party.
